UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

In re: Case No. 20-41442 -WJL

Laurie Ann Harms Chapter 13

Debtor.

 

The Certificateholders Of Cwalt, Inc.
Alternative Loan Trust 2005-27, Mortgage
Pass-Through Certificates Series 2005-27
and NGC Fund | LLC

Adv. Proc. No. 20-4046- WJL

Plaintiff,

)

)

)

)

The Bank of New York Mellon, As Trustee For )
)

)

)

)

)

v. )
)

Dale Harms, Laurie Harms

Defendant.

 

COURT CERTIFICATE OF MAILING

I, the undersigned, a regularly appointed clerk of the United States Bankruptcy Court for the .
Northern District of California, served the following document(s):

1) Certified Copy of Order Remanding Removed Unlawful Detainer Action, Case
Number PS 19-0160, to the Superior Court, County of Contra Costa;

2) Copy of the docket report;
3) Transmittal letter; and
4) Court Certificate of Mailing.

In the performance of my duties as such clerk, I served a copy of the foregoing document(s) by
depositing in the regular United States mail at San Jose, California on the date shown below, in a sealed
envelope bearing the lawful frank of the United States Bankruptcy Court addressed as listed below:
Superior Court
County of Contra Costa
725 Court St.

Martinez, CA 94553

Dated: 12/3/20 Tom Prorok
Tom Prorok, Deputy Clerk

 
